Citation Nr: 0333679	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2000, for the grant of service connection for status post 
laminectomy, herniated nucleus pulposus at the level of the 
fourth and fifth lumbar intervertebral space (L4-L5).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from May 1991 to July 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in Nashville, Tennessee, denied an effective date 
earlier than December 12, 2000, for service connection for 
status post laminectomy, herniated nucleus pulposus at L4-L5.

The veteran has asserted that he submitted an application for 
compensation or pension (VA Form 21-526) to the Tennessee 
Department of Veterans Affairs office in Knoxville, 
Tennessee, RO in July 1998.  He has submitted a copy of a 
transmittal letter dated in July 1998 that indicates 
inclusion of a claims form.  The remarks section of the 
transmittal letter indicates that some forms and documents 
were mailed directly to the VA regional office in Winston-
Salem, North Carolina.  In essence, the veteran and his 
representative have asserted that an earlier claim of 
entitlement to service connection for his back disorder may 
have been mistakenly included with a request for a 
certificate of eligibility for VA loan guaranty and, 
therefore, may have been sent mistakenly to the RO in 
Winston-Salem, North Carolina.

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
to determine if there is additional evidence to support the 
veteran's claim for an earlier effective date for service 
connection for his back disability, the RO must take this 
opportunity to insure compliance with VCAA.

The case is REMANDED for the following action:

1.  The RO should contact the RO at 
Winston-Salem, North Carolina, and request 
copies of any documents it may have 
related to the veteran, including all 
documentation submitted by the veteran in 
connection with his request for a 
certificate of eligibility for VA loan 
guaranty in 1998.  If the Winston-Salem RO 
has no such documents, this should be 
documented in the veteran's claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
earlier effective date for service 
connection for his back disability.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




